       Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARK A. CAMPBELL,
 also known as NICOLE ROSE CAMPBELL,

                              Plaintiff,
        v.
                                                                   OPINION and ORDER
 KEVIN KALLAS, RYAN HOLZMACHER,
 JAMES GREER, GARY ANKARLO, JEFF ANDERS,                                16-cv-261-jdp
 MARY MUSE, MARK WEISGERBER,
 ROBERT HABLE, CATHY A. JESS, and
 CINDY O’DONNELL,

                              Defendants.


       Plaintiff Nicole Rose Campbell, born Mark A. Campbell, now identifies as a woman.

She is incarcerated at Racine Correctional Institution, a male prison, where she is serving a

long sentence for a sex crime against a child. Campbell suffers from severe, unremitting gender

dysphoria, which causes her severe anguish and puts her at risk of self-harm. She has received

some treatment for gender dysphoria while incarcerated, including counselling and cross-gender

hormone therapy. She filed this lawsuit so that she could complete her transition with sex

reassignment surgery, which defendants have declined to provide. Campbell contends that in

refusing to provide the surgery, Wisconsin Department of Corrections officials have violated

her Eighth Amendment right to necessary medical care.

       Campbell originally sought both damages and injunctive relief. But the court of appeals

held that the defendant officials in this case are entitled to qualified immunity. See Campbell v.

Kallas, 936 F.3d 536 (7th Cir. 2019). The court of appeals reasoned that any right that

Campbell has to sex reassignment surgery is not yet clearly established because, at the time

defendants denied Campbell the surgery, no prison in the United States had ever provided sex
       Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 2 of 19




reassignment surgery to an inmate. As a result, Campbell is not entitled to damages; her only

available remedy is injunctive relief against the DOC.

       Many of the material facts were established as undisputed at summary judgment. All

agree that severe gender dysphoria is a serious medical need, that Campbell suffers from it, and

that sex reassignment surgery can in some cases effectively treat it. But two facts were disputed:

whether sex reassignment surgery was medically necessary for Campbell, and whether

defendants were deliberately indifferent to Campbell’s serious medical need in refusing to

provide the surgery. Those questions were tried to the court over three days in March 2020. 1

This opinion sets out the court’s findings of fact and conclusions of law as required under

Federal Rule of Civil Procedure 52.



                                  PRELIMINARY MATTERS

       The court begins with final rulings on the parties’ motions in limine.

A. Campbell’s motions in limine

       Campbell filed five motions in limine.

       First, Campbell moved to limit the testimony of defendant Kevin Kallas, the DOC’s

director of mental health, on the treatment of gender dysphoria because he acknowledges that

he is not an expert in that subject, and he did not disclose an expert report. Dkt. 122. I’ll grant

the motion, but at trial Kallas did not give opinions about what specific treatments are

appropriate for gender dysphoria. I will admit and consider Kallas’s testimony about how the




1
 Campbell has been ably represented in this litigation by pro bono counsel Ilana Vladimirova,
Joseph Diedrich, Natalia Kruse, and Thomas Patrick Heneghan, of Husch Blackwell, LLP. The
court thanks them for their work.


                                                2
       Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 3 of 19




DOC provides treatment to transgender inmates and the problems that providing that

treatment pose in a correctional facility.

       Second, Campbell moved to limit evidence of her criminal history. Dkt. 123. I’ll deny

the motion. To be clear: an inmate’s criminal history is irrelevant to whether she has a right to

necessary medical treatment. Because the matter was tried to the court, Campbell faces no

unfair prejudice from the discussion of her criminal history. Campbell is convicted of a sex

crime against a child, which the DOC reasonably considered in evaluating Campbell’s request

for sex reassignment surgery because Campbell will be placed in the state’s women’s prison if

she has the surgery. Criminal history is an appropriate consideration in determining prison

placement. And Cynthia Osborne, the consultant engaged by the DOC to evaluate Campbell,

considered Campbell’s criminal history, but ultimately it did not affect Osborne’s conclusions

about the appropriateness of sex reassignment surgery.

       Third, Campbell moved to limit defense witnesses from providing expert testimony not

disclosed in a Rule 26(a) report. Dkt. 124. The court will grant the motion, and the ruling

applies to both sides. At trial, the court allowed some witnesses to testify on topics not disclosed

in expert reports, particularly Felicia Levine, one of Cambell’s witnesses, and Cindy Osborne,

a defense witness. But for purposes of its decision, the court will consider only testimony that

was at least generally disclosed in the expert’s report. The court will thus disregard Osborne’s

undisclosed testimony about autogynephilia, which Osborne offered in response to the court’s

question about any potential link between gender dysphoria and crime. That testimony was

also speculative and ultimately irrelevant.




                                                 3
      Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 4 of 19




       Fourth, Campbell moved to exclude certain opinions from the DOC’s retained expert,

Dr. Chester Schmidt, as unreliable. Dkt. 125, at 3–10. The DOC withdrew Schmidt as a

witness, so the court will grant Campbell’s motion as unopposed.

       Fifth, Campbell moved to exclude the testimony of the DOC’s security chief, Larry

Fuchs. Dkt. 126. Defendants originally named Fuchs’ predecessor, Mark Weisgerber, as their

expert on prison security. They disclosed Fuchs less than two months before trial. Defendants’

late disclosure of Fuchs was justified because Weisgerber retired after defendants made their

original expert disclosures. The court denied Campbell’s motion before trial, but it restricted

Fuchs’s testimony to what was disclosed in the Weisgerber report and allowed Campbell to use

Weisgerber’s deposition testimony for impeachment. (As it turned out, there was no significant

conflict between the Weisgerber report and Fuchs’s testimony.)

B. Defendants’ motions in limine

       Defendants filed two motions in limine.

       First, defendants sought to exclude deposition designations of certain individual

defendants, members of the transgender committee, which Campbell had offered to show their

lack of experience and knowledge of transgender issues. Defendants did not present any

testimony from these individuals, and defendants contend that their lack of knowledge about

transgender care is irrelevant. I’ll grant the motion. Defendants concede that some members of

the transgender committee are not well-informed about the treatment of gender dysphoria. The

purpose of the committee is to evaluate requests for treatment for gender dysphoria and

accommodations for transgender inmates. It includes members who provide psychological

counseling and treatment to inmates as well as members responsible for prison security. Most

of its members would disavow being experts in the treatment gender dysphoria, and the DOC


                                              4
       Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 5 of 19




relies on expert consultants to address specific cases. So whether members of the committee

are themselves well-informed about the treatment gender dysphoria is ultimately irrelevant to

the issues before the court.

       Second, defendants moved to exclude testimony about the medical necessity of breast

augmentation, electrolysis, and voice therapy. Dkt. 120. Defendants are correct: neither of

Campbell’s experts offered opinions about the medical necessity of breast augmentation,

electrolysis, and voice therapy in their reports. See Dkt. 63-1 (Levine report) and Dkt. 65-1

(Oriel report). At trial, Levine testified that these interventions can be necessary for some

transgender women and are necessary for Campbell. But because this opinion was not disclosed

in her report, the court will not consider that testimony. See Fed. R. Civ. P. 37(c)(1). As a result

of this ruling, Campbell has no admissible evidence that these interventions are medically

necessary for Campbell’s gender dysphoria, so the court will deny Campbell’s request that the

DOC be ordered to provide them.



                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       A detailed factual background is in the court’s summary judgment order, Dkt. 96, so a

succinct summary is sufficient here. Campbell has been a prisoner in the custody of the DOC

since 2008. She is currently housed at the Racine Correctional Institution (RCI). Her

anticipated release date is in 2041. Campbell requested treatment for gender dysphoria, and

she began hormone therapy in 2013. She responded well to hormone therapy, but her gender

dysphoria still left her in anguish. She has requested sex reassignment surgery since 2013.

       The DOC has a formal policy addressing treatment for gender dysphoria and for

accommodating transgender inmates, Division of Adult Institutions Policy 500.70.27. The


                                                 5
       Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 6 of 19




policy calls for a transgender committee (known as the “gender dysphoria” committee in pre-

2017 versions of the policy) to interpret and develop the DOC’s gender dysphoria policy and

to review inmate requests for specific services and treatments. Defendants are past or current

members of the committee.

       At trial, the court heard testimony from seven witnesses: Campbell herself; her two

retained experts, Drs. Kathy Oriel and Felicia Levine; and the DOC’s four non-retained experts,

Cynthia Osborne (the DOC’s gender dysphoria consultant), Dr. Betsy Luxford (the DOC

physician who managed Campbell’s hormone therapy), Dr. Kevin Kallas (the DOC’s mental

health director), and Larry Fuchs (the DOC’s security chief).

A. Uncontested issues

       The trial testimony confirmed key material facts that were established as undisputed at

summary judgment and stipulated by the parties before trial.

       Campbell suffers from severe and unremitting gender dysphoria.

       Gender dysphoria is a serious medical condition that causes severe anguish and

increases the risk of self-harm and suicide.

       Sex reassignment surgery is not experimental or cosmetic. In the appropriate case, it is

an effective treatment for gender dysphoria. Sex reassignment surgery is not a necessary

treatment for all cases of gender dysphoria; some persons with gender dysphoria can be

adequately treated without surgery.

B. Contested issues

       The contested issues at trial were whether sex reassignment surgery was medically

necessary for Campbell and whether defendants were deliberately indifferent in failing to

provide it.


                                               6
       Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 7 of 19




       1. Whether sex reassignment surgery is medically necessary for Campbell

           a. The WPATH Standards of Care

       The evidence of medical necessity in this case focused on Standards of Care for the

Health of Transsexual, Transgender, and Gender Nonconforming People, a document

published by the World Professional Association for Transgender Health to provide clinical

guidance to health professionals in the treatment of individuals with gender identity issues. 2

For the purposes of this case, the most important part of Standards of Care is the list of specific

diagnostic criteria for various treatments for gender dysphoria, including sex reassignment

surgery. The qualifying criteria for complete sex reassignment surgery are:

               1. Persistent, well documented gender dysphoria;

               2. Capacity to make a fully informed decision and to consent for
               treatment;

               3. Age of majority in a given country;

               4. If significant medical or mental health concerns are present,
               they must be well controlled;

               5. 12 continuous months of hormone therapy as appropriate to
               the patient’s gender goals (unless the patient has a medical
               contraindication or is otherwise unable or unwilling to take
               hormones).

               6. 12 continuous months of living in a gender role that is
               congruent with their gender identity;

WPATH Standards of Care, at 60.

       Defendants contended in their pre-trial brief that the WPATH Standards of Care did

not reflect a consensus, but only one side of the medical debate over sex reassignment surgery.


2
 World Professional Association for Transgender Health, Standards of Care for the Health of
Transsexual, Transgender, and Gender Nonconforming People (7th version), available at
https://www.wpath.org/publications/soc


                                                7
       Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 8 of 19




Dkt. 138, at 2. But that wasn’t borne out by the evidence at trial, and it contradicts the parties’

pre-trial stipulation that:

               Among GD [gender dysphoria] specialists, the generally accepted
               standards of care for treating GD are contained in the World
               Professional Association for Transgender Health’s Standards of
               Care for the Health of Transsexual, Transgender, and Gender
               Nonconforming People (the “WPATH Standards of Care”).

Dkt. 130, ¶ 27.

       That’s not to say WPATH itself and the WPATH Standards of Care document are

entirely beyond controversy. Osborne testified that, in her opinion, the WPATH organization

had moved from its original purpose of evaluating evidence about effective treatment for gender

identity issues toward excessively zealous advocacy. And she thought it was simplistic and naïve

for WPATH to take the position that the Standards of Care should apply fully to all

transgendered persons without regard institutional context. But, disputes about the

institutional mission of WPATH aside, Osborne endorsed the diagnostic and treatment criteria

in the Standards of Care, and she used those criteria in her professional work. The DOC itself

purports to follow the criteria in the WPATH Standards of Care in making treatment decisions

for transgender inmates.

       The court finds that the diagnostic and treatment criteria in the WPATH standards of

care represent the consensus of qualified medical professionals regarding the appropriateness

of various treatments for gender dysphoria, including sex reassignment surgery. The criteria are

flexible clinical guidelines, to be applied and adapted by health professionals to the

circumstances of the patient.




                                                8
      Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 9 of 19




          b. Whether Campbell meets the WPATH criteria

       Turning specifically to Campbell’s case, there is no dispute about the first three

WPATH criteria. Campbell’s severe gender dysphoria is persistent and well-documented; she’s

capable of informed decision-making; and she’s of age.

       Campbell’s experts, Oriel and Levine, testified consistent with their reports that

Campbell meets the other WPATH criteria as well. The parties stipulated, and I agree, that

both experts are qualified in the area of treatment of gender dysphoria. I find their testimony

on this topic to be credible and well-supported. But neither Oriel nor Levine have experience

in treating transgender persons in prison. This is one of the reasons that I find Osborne’s

testimony to be particularly important, even though she is not herself an expert on prison

management. Osborne is trained as a social worker, and she is a certified sex therapist and sex

therapy supervisor. The treatment of transgender persons became a focus of her work about 20

years ago. She has evaluated about two hundred incarcerated people for gender dysphoria,

primarily for the Wisconsin DOC. The parties stipulated, and again I agree, that Osborne is

qualified in the area of treatment of gender dysphoria.

       To put Osborne’s trial testimony in context, it’s useful to review the sequence of her

involvement in Campbell’s case. Osborne first evaluated Campbell at Kallas’s request in 2012.

At the time, Osborne concluded that sex reassignment surgery was “wholly contraindicated”

for several reasons. Dkt. 74. Campbell suffered from depression, and Osborne believed that

Campbell had a poor understanding of what it would be like to live full-time as a woman in

the community, which she would not be able to achieve within a correctional institution.

Osborne suggested that Campbell would benefit from counselling and hormone therapy.




                                              9
      Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 10 of 19




       Campbell then received mental health treatment and she began hormone therapy.

Luxford testified about Campbell’s successful hormone therapy. But Luxford wasn’t involved

in any decisions about surgery, so her testimony is useful only as background.

       Campbell specifically requested sex reassignment surgery in 2013. But the DOC

declined to provide the surgery because, under DOC policy, she was unable to satisfy WPATH

criteria number six, which is sometimes referred to as the “real-life experience.” The DOC

decision was not based on an individualized assessment Campbell; it was a matter of formal

DOC policy:

              Due to the limitations inherent in being incarcerated, a real-life
              experience for the purpose of gender-reassignment therapy is not
              possible for inmates who reside within a correctional facility.
              However, treatment and accommodations may be provided to
              lessen gender dysphoria.

DAI [Division of Adult Institutions] Policy No. 500-70-27 (Dkt. 75-9).

       Campbell continued to press her request for sex reassignment surgery. In 2014, Kallas

asked Osborne to evaluate Campbell again, this time to specifically evaluate Campbell for sex

reassignment surgery. Osborne interviewed Campbell in May and issued a thorough report in

August. Dkt. 75-10. Osborne’s 2014 report, read as a whole, endorses Campbell as a good

candidate for sex reassignment surgery. But Osborne identified what she described as two

“potential contraindications.”

       One of these potential contraindications was that Campbell had not yet achieved the

maximum benefit from hormone therapy, which had somewhat alleviated Campbell’s gender

dysphoria distress. So Osborne recommended that Campbell’s hormone therapy be optimized

before taking the irreversible step of surgery. But Osborne also acknowledged that long-term

hormone therapy carried its own health risks, and she predicted that hormone therapy would


                                             10
      Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 11 of 19




not be sufficient to relieve Campbell’s severe gender dysphoria. Osborne predicted that her

gender dysphoria would not remit without sex reassignment surgery. The parties have

stipulated that Campbell’s hormone levels were optimized in 2014. So when Campbell filed

this suit in 2016, that potential contraindication had been eliminated for about two years, and

by trial, it had been eliminated for six years.

       The second potential contraindication was that Campbell would not be able to achieve

a real-life experience while incarcerated in a male prison, at least not as the real-life experience

had been conceived by community-based practitioners and patients. But Osborne’s report

included a long, thoughtful discussion of the real-life experience, in which Osborne expressed

doubt that a traditional real-life experience was necessary or helpful in the case of incarcerated

persons. Osborne identified the absence of the real-life experience only as a “potential”

contraindication for Campbell, in contrast to the clear contraindications that she had identified

in 2012.

       Osborne had no further contact or involvement in Campbell’s treatment after the 2014

report, and that report included a complete statement of her analysis of Campbell’s case. But

her trial testimony clarified and explained three important points.

       The first important explanation concerned the severity and nature of Campbell’s gender

dysphoria. Osborne explained that Campbell has the most severe form of gender dysphoria,

anatomic gender dysphoria, which means that the presence of male genitalia on her body causes

particularly severe anguish. Non-anatomic gender dysphoria can sometimes be treated without

surgery. But without sex reassignment surgery, Campbell’s anatomic gender dysphoria will

cause continuing severe mental anguish and she is at a substantial risk of self-mutilation or

suicide.


                                                  11
      Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 12 of 19




       The second important explanation concerns why Osborne did not expressly recommend

sex reassignment surgery for Campbell. Osborne explained at trial that she had never in her

career made an explicit recommendation for sex reassignment surgery—for any patient,

whether in the community or in an institution. Her task was simply to identify contraindica-

tions and potential contraindications, leaving the decision to the patient. Osborne testified

that, among the eight to ten incarcerated persons that she had evaluated specifically for

suitability for sex reassignment surgery, she had found three whom she thought were good

candidates for surgery. Campbell was one of those three.

       The third important explanation concerned the purpose of the real-life experience and

the need for that requirement among incarcerated persons. Osborne testified that the real-life

experience was a common-sense practice based more on tradition than any science. She was

aware of no systematic evidence that completion of a real-life experience led to better outcomes.

Nevertheless, Osborne believed that a real-life experience was an important part of the

treatment process for the majority of patients. But she acknowledged that departures from the

requirement of the real-life experience might be appropriate in an individual case, particularly

among incarcerated persons. Osborne had written a scholarly article in which she contended

that an incarcerated transgender woman could indeed live in a gender role typical of a woman

within the confines of a male prison, by embracing female-typical gender roles to the extent

possible. Dkt. 88-10 (Cynthia S. Osborne & Anne A. Lawrence, Male Prison Inmates With Gender

Dysphoria: When Is Sex Reassignment Surgery Appropriate? 45 Archives of Sexual Behavior 1649,

1656 (2016)). In the same article, Osborne questioned whether the real-life experience

requirement “has much practical or prognostic relevance for inmates” particularly for inmates

who, like Campbell, have many years of incarceration left to serve. Id.


                                               12
      Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 13 of 19




       Osborne testified that the purpose of the real-life experience was to ensure the patient’s

commitment to the gender transition and to confirm that the patient could adjust to life in the

new gender role without aggravating psychological problems such as depression or creating new

ones. Osborne expressed concern that sometimes incarceration itself might trigger gender

confusion, and sex reassignment surgery would be inappropriate as a response to what might

be a temporary condition. Osborne’s testimony, and her 2014 report, make clear that she had

none of these concerns in Campbell’s case. Campbell’s psychological conditions were well

managed. Her gender dysphoria had an early onset, well before incarceration. And she has

demonstrated resolute commitment to gender transition, having lived, to the fullest extent

possible, as a woman in male prisons for years.

       I find that Campbell suffers from severe unremitting anatomical gender dysphoria. Her

gender dysphoria is a serious medical need, for which sex reassignment surgery is the only

effective treatment.

       2. Deliberate indifference

       The second contested issue at trial was whether defendants have been “deliberately

indifferent,” that is, whether they have consciously disregarded Campbell’s serious medical

need for effective treatment for her gender dysphoria.

       There is no question that defendants were aware that Campbell suffered from gender

dysphoria: she had persistently requested treatment for it, and Kallas had commissioned two

reports from Osborne asking her to evaluate Campbell’s gender dysphora. The 2014 report was

requested specifically to evaluate Campbell’s suitability for sex reassignment surgery.

       Osborne’s 2014 report identified Campbell as a good candidate for sex reassignment

surgery and concluded that the symptoms of gender dysphoria would not remit without


                                              13
      Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 14 of 19




surgery. The reason defendants denied Campbell’s request is clear: DOC policy flatly

prohibited sex reassignment surgery for inmates. The policy cited the inability to achieve a real-

life experience in prison as the basis for the rule. But this determination was not based on any

assessment of Campbell’s needs. The DOC had implemented by policy the same blanket rule

against sex reassignment surgery that was held to be unconstitutional as enacted as a state

statute. Fields v. Smith, 653 F.3d 550 (7th Cir. 2011).

       At trial, Kallas testified that it would be irresponsible to disregard the fact that, post-

surgery, a female transgender inmate would be transferred to Taycheedah, the state’s female

prison. And, thus, as a psychiatric professional, he had to consider whether a transgender

inmate would be able to adapt to a female prison, which differed from male prisons.3 Kallas

expressed concern that if Campbell didn’t adjust to life at Taycheedah, she might wish to return

to her current institution. But once Campbell has sex reassignment surgery, there will be no

going back. These are reasonable considerations, although I am not persuaded that this is what

motivated the decision to deny sex reassignment surgery to Campbell. Osborne made clear in

her report that she entertained no uncertainty about Campbell’s diagnosis or Campbell’s

commitment to the transition. Kallas himself is not an expert in the treatment of gender

dysphoria, and he did not at any time provide treatment to Campbell.

       The transgender committee did not deny sex reassignment surgery to Campbell because

anyone determined that she would not be able to adapt to life in Taycheedah. No professional




3
  The differences reflected unsurprising stereotypes: inmates at female prisons were more
emotional and formed more complex social and intimate relationships; inmates in male prisons
were more physical. Inmates in female prisons included many mothers, who tend to be hostile
to those who have committed crimes against children. But Kallas acknowledged that those who
have committed crimes against children face hostility in male prisons, too.


                                               14
      Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 15 of 19




with expertise in the treatment of gender dysphoria had ever determined that Campbell would

not be able to adapt to a female prison, that she was likely to regret the transition, or that she

was otherwise not an appropriate candidate for sex reassignment surgery. The committee

simply applied the policy.

       The institutional decision was an understandable one, in 2014, because prisons in the

United States did not provide sex reassignment surgery to transgender inmates. But the

historical context does not change the facts established in this case: Campbell suffered from a

serious medical need, of which prison officials were well aware, and those officials denied her

the treatment known to be effective. To be clear, an inmate is not entitled under the Eighth

Amendment to demand her chosen treatment if other effective treatment is provided. Arnett v.

Webster, 658 F.3d 742, 754 (7th Cir. 2011). Defendants had provided Campbell some

ameliorating treatment in the form of hormone therapy, counselling, and a few lifestyle

accommodations. But the consultant engaged by the DOC to evaluate Campbell for surgery

made clear that the ameliorating treatment was not sufficient to alleviate Campbell’s gender

dysphoria. And at trial, defendants did not dispute that without surgery, Campbell was left in

continuing anguish that surgery could alleviate.

       At trial, Kallas and Fuchs, the security director, testified about the practical challenges

posed by providing Campbell with sex reassignment surgery. Kallas and Fuchs identified no

practical challenge that was any greater than housing a transgender woman in a male prison.

Nor did defendants contend that providing the surgery would be impractical or unreasonably

expensive. Campbell’s evidence, which defendants did not dispute, was that the cost of the

surgery was about $20,000, far less than treatment for other serious medical conditions that

the DOC routinely provides.


                                               15
      Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 16 of 19




       I find that defendants consciously disregarded Campbell’s need for treatment for her

severe anatomic gender dysphoria by denying her the one effective treatment. They did so as

a matter of DOC policy without an individualized assessment of her suitability for sex

reassignment surgery. I find further that no reasonable professional with expertise in the

treatment of gender dysphoria would conclude that Campbell was not an appropriate candidate

for sex reassignment surgery.

       Persons in criminal custody are entirely dependent on the state for their medical care.

Estelle v. Gamble, 429 U.S. 97, 103 (1976). For that reason, prison officials have a constitutional

duty to provide inmates with the care they require for their serious medical needs. “If prison

medical staff exhibit deliberate indifference to an inmate’s serious medical condition, they

subject her to unnecessary and wanton pain and suffering and thereby run afoul of the Eighth

Amendment.” Mitchell v. Kallas, 895 F.3d 492, 498 (7th Cir. 2018).

       I conclude, based on the record of the case as a whole and the facts that I have found

at trial, that defendants were deliberately indifferent to Campbell’s need for treatment for a

serious medical need, and thus defendants violated Campbell’s rights under the Eighth

Amendment.



                                            REMEDY

       The final issue is the remedy. Campbell is not entitled to damages as a result of the

court of appeals’ decision that defendants are entitled to qualified immunity. Under the Prison

Litigation Reform Act, any injunction “shall extend no further than necessary to correct the

violation of the Federal right of a particular plaintiff or plaintiffs.” 18 U.S.C. § 3626(a)(1)(A).

The usual requirements apply. Campbell is entitled to an injunction if she has suffered


                                                16
      Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 17 of 19




irreparable injury; monetary damages are inadequate; an injunction is warranted in light of the

balance of hardships; and the public interest would not be disserved. eBay Inc. v. MercExchange,

L.L.C., 547 U.S. 388 (2006).

          The first two elements are met because Campbell continues to suffer from gender

dysphoria, which causes her anguish and puts her at risk of self-harm or suicide. Monetary

damages, even if they were available, would not alleviate her suffering. At trial, Kallas testified

that he was working on a new DOC policy that would allow Wisconsin inmates to receive sex

reassignment surgery under certain conditions. But, regardless of Kallas’s recent efforts, DOC

policy has not yet changed, and it is not clear whether it will. I find that, without an injunction,

Campbell will endure additional suffering, even if the DOC ultimately revises its transgender

policy.

          The third element is also met. Defendant’s have identified no practical impediment to

providing sex reassignment surgery to Campbell. The surgery is no more expensive or difficult

than other treatment that the DOC routinely provides.

          The fourth element is also met. The rights of transgender persons and sex reassignment

surgery remain politically controversial, even outside the prison context. And some members

of the public are outraged at any effort to improve the health and well being of inmates. But

the true public interest lies in alleviating needless suffering by those who are dependent on the

government for their care. That interest is served by an injunction requiring the Wisconsin

DOC to promptly arrange for Campbell to be assessed by a qualified surgeon for sex

reassignment surgery, and to provide that surgery if the surgeon deems her to be a suitable

candidate.




                                                17
          Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 18 of 19




          At the beginning of trial, defendants requested that, if the court were to order sex

reassignment surgery for Campbell, the court require Campbell to complete a real-life

experience by serving a year at Taycheedah before surgery. That request came as a surprise,

because previously the DOC designated any inmate with a penis to a male prison, regardless

of gender identity or expression. I decline to impose any further prerequisites on Campbell’s

sex reassignment surgery; she has waited long enough.

          As a practical matter, though, Campbell’s waiting is not likely over. The evidence at

trial was that there is only one qualified surgeon in Wisconsin, and that it would take a year

or more for Campbell to actually get the surgery. In the meantime, although I won’t require it

as a prerequisite, the DOC may designate Campbell to Taycheedah to give her the opportunity

to adjust to life in a women’s prison. Based on the trial evidence, I am not persuaded that sex

offender treatment is necessary prerequisite for the surgery or placement at Taycheedah. But

the programming needs of inmates, and their designation to particular institutions, is not a

matter that this court will typically second-guess. Accordingly, the DOC may also require

Campbell to undergo sex offender treatment while she waits for surgery, so long as that

treatment does not delay Campbell’s assessment for sex reassignment surgery or the surgery

itself.

          The court will issue a separate order for injunction, in accordance with Seventh Circuit

law. MillerCoors LLC v. Anheuser-Busch Cos., LLC, 940 F.3d 922–23 (7th Cir. 2019). Neither

side has proposed specific language that should be included in the injunction, so the court will

give the parties an opportunity to do so now, before the court issues the injunction. The court

strongly encourages the parties to consult with each other and submit a joint proposal. If they

cannot agree, they may submit separate proposed injunctions, along with a brief explanation


                                                18
      Case: 3:16-cv-00261-jdp Document #: 148 Filed: 12/08/20 Page 19 of 19




of why their proposal is consistent with Federal Rule of Civil Procedure 65, § 3626, and this

decision.



                                          ORDER

       1. Plaintiff Nicole Rose Campbell’s motions in limine, Dkts. 122–126, are GRANTED
          in part and DENIED in part, consistent with the discussion above.

       2. Defendants’ motions in limine, Dkt. 120, are GRANTED.

       3. The court finds that defendants violated Campbell’s Eighth Amendment rights by
          denying her sex reassignment surgery. The court will set forth the injunction in a
          separate order, after hearing from the parties. They may have until December 22,
          2020, to submit a proposed injunction.

       4. Campbell’s requests for breast augmentation, voice therapy, and electrolysis are
          DENIED.

       Entered December 8, 2020.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             19
